DYK, Circuit Judge.

ORDER

The Acting Secretary of Veterans Affairs moves without opposition to vacate the judgment of the United States Court of Appeals for Veterans Claims and to remand for further proceedings consistent with the Veterans Claims Assistance Act of 2000, Pub.L. No. 106-475, 114 Stat. 2096.
Upon consideration thereof,
IT IS ORDERED THAT:
The judgment of the United States Court of Appeals for Veterans Claims is vacated and the case is remanded for proceedings consistent with the Veterans Claims Assistance Act of 2000.